In this application counsel for appellant calls our attention to the fact that the judgment of the lower court failed to allow interest and that, by an understanding with counsel, interest was to be considered as having been allowed by the court a qua, in the event of the affirmance of the judgment.
Since there was an amendment by increasing the amount awarded under the judgment, counsel apprehends that there may be some doubt as to the effect of the agreement based upon affirmance. Interest was prayed for in plaintiff's original petition and its disallowance was due to error of the trial court. We believe that the judgment should have allowed it and that we may do so at this time, without the necessity of granting a rehearing.
It is therefore ordered that our original decree be so amended as to allow interest at the *Page 138 
rate of 5 per cent. per annum from judicial demand, and it is also ordered that the appellee be permitted to apply for a rehearing limited to a consideration of the propriety of an allowance of interest.
Original decree amended.